UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7346



TERESA JO JONES,

                Petitioner - Appellant,

          v.


JOHN WILT, Warden; ATTORNEY GENERAL FOR THE STATE OF MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:04-
cv-00317-PJM)


Submitted:   July 7, 2008                  Decided:   August 6, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael James Anstett, Jack B. Gordon, Karen M. Soares, FRIED,
FRANK, HARRIS, SHRIVER & JACOBSON, LLP, Washington, D.C., for
Appellant. Edward John Kelley, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Teresa Jo Jones seeks to appeal the district court’s

order denying relief on her 28 U.S.C. § 2254 (2000) petition.                  The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies      this   standard     by

demonstrating    that    reasonable      jurists    would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.         See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Jones

has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       DISMISSED




                                    - 2 -